DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102 (a)1/(a)(2) as being anticipated by Westerfield (US 20150007482 A1).
For claim 1, Westerfield discloses an apparatus (10 in Figs. 1-6C and 10A in Figs. 7-8 and 10B in Figs. 9A-9B) for securing an accessory (2) to a device (12 in Fig. 2), the apparatus comprising: an elongated base (18); a clamp (fig. 3), comprising: a first section (30) disposed on the elongated base; and a second section (20) slidably coupled to the elongated base ([0056]); and a lever (22) operable for locking and un-locking the second section ([0063]).  
For claim 2, Westerfield discloses the apparatus of claim 1, wherein the second section locks when the lever is displaced in a first direction ([0058] and Fig. 2 shows double arrows of the lever pivoting); and the second section un-locks when the lever is displaced in a second direction opposite the first direction ([0063]).  
 	For claim 3, Westerfield discloses the apparatus of claim 1, wherein the second section slides towards the first section when the lever is displaced in a first direction ([0063]); and the second section slides away from the first section when the lever is displaced in a second direction opposite the first direction ([0063]).  
For claim 4, Westerfield discloses the apparatus of claim 1, wherein the second section slides towards the first section and locks when the lever is displaced in a first direction (Fig. 5 and [0063]); and the second section un-locks and slides away from the first section when the lever is displaced in a second direction opposite the first direction (Fig. 2 and [0063]).  
For claim 5, Westerfield discloses the apparatus of claim 1, comprising a linkage (24 in Figs. 2-3 and 24B in Fig. 7) operatively coupling the second section and the lever to each other (Figs. 2-3 and 7).
For claim 6, Westerfield discloses the apparatus of claim 5, wherein the lever comprises a first end (Fig. 3, see the examiner’s illustration below) and a second end (34), wherein the first end of the lever is pivotally coupled to the elongated base (Fig. 2 depicts the lever pivoting and [0057]); and the linkage comprises a first end (36 in Fig. 7) and a second end (38 in Fig. 7), wherein the first end of the linkage is pivotally coupled to the lever proximate the first end thereof (Fig. 7), and the second end of the linkage is pivotally coupled to the second section ([0057] and Fig. 7).  

    PNG
    media_image1.png
    469
    410
    media_image1.png
    Greyscale

For claim 7, Westerfield discloses the apparatus of claim 6, wherein the second section slides towards the first section and locks when the lever is displaced in a first direction (Fig. 5 and [0063]); and the second section un-locks and slides away from the first section when the lever is displaced in a second direction opposite the first direction (Fig. 2 and [0063]). 
For claim 8, Westerfield discloses the apparatus of claim 6, wherein the linkage is configured for adjusting a force ([0010, 0013, 0065, 0071, 0072] and intended use limitation because by changing the length of the linkage, then the force required for unlocking and locking will necessarily be adjusted) required for locking and un-locking the second section.  
For claim 9, Westerfield discloses the apparatus of claim 1, wherein the first and second sections are configured for receiving at least a portion of a base (4 in Fig. 5) of the accessory.  
For claim 10, Westerfield discloses the apparatus of claim 9, wherein the first section is biased towards the second section ([0074]). 
For claim 11, Westerfield discloses the apparatus of claim 9, wherein the accessory is secured to the apparatus by placing the base of the accessory between the first section and the un-locked second section and then locking the second section (Figs. 2-5).  
For claim 12, Westerfield discloses the apparatus of claim 11, wherein the accessory is removable when the second section is un-locked ([0059]).  
For claim 13, Westerfield discloses the apparatus of claim 1, comprising a mount (14 of Fig. 2) for securing the apparatus to the device (12 of Fig. 2).
For claim 15, Westerfield discloses the apparatus of claim 1, wherein the lever is a camming lever ([0063] and Figs. 2-3).  
For claim 16, Westerfield discloses the apparatus of claim 1, wherein the accessory is a fishing reel (2 in Fig. 5).  
For claim 17, Westerfield discloses the apparatus of claim 1, wherein the accessory is a fishing reel for bowfishing ([0055] and intended use because the reel is capable of being used for bowfishing).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Westerfield (US 20150007482 A1) as applied to claims 1 and 13 above, and further in view of Bromwell (US 3084467 A). 
Regarding claim 14, Westerfield teaches the apparatus of claim 13, and further teaches an elongated base (18) and mount (14 in Fig. 2), but is silent about wherein the elongated base and the mount have complementary features for being removably attached to each other.
Bromwell teaches wherein the elongated base and the mount have complementary features for being removably attached to each other (Col. 3, lines 14-26 and Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the elongated base and the mount have complementary features for being removably attached to each other as taught by Bromwell in the apparatus of Westerfield, in order to make the bow more versatile to suit the user’s preference, such as if the user wishes to use the bow for archery instead for bowfishing.  
Regarding claim 18, Westerfield teaches the apparatus of claim 1, but is silent about wherein the device is a bow.  Bromwell teaches wherein the device is a bow (10 in Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device is a bow as taught by Bromwell in the apparatus of Westerfield, depending on the user’s preference, the user may prefer to use a bow with a fishing reel mounted instead of a rod. 
Regarding claim 19, Westerfield teaches the apparatus of claim 1, but is silent about wherein the device is a fishing bow. Bromwell teaches wherein the device is a fishing bow (10 in Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device is a fishing bow as taught by Bromwell in the apparatus of Westerfield, depending on the user’s preference, the user may prefer to fish with a fishing bow instead of a rod. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See: 
Soderberg (US 20150053195 A1) teaches a bowfishing reel seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        11/09/2022

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643